      CASE 0:18-cv-01864-SRN-HB Document 57 Filed 09/10/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                 CIVIL MOTION HEARING


 Young America’s Foundation, Students for                COURT MINUTES – CIVIL
 a Conservative Voice, and Ben Shapiro,                   BEFORE: Hildy Bowbeer
                                                           U.S. Magistrate Judge
                       Plaintiffs,
                                                Case No.:           18-cv-1864 (SRN/HB)
 v.                                             Date:               September 10, 2019
                                                Courthouse:         St. Paul
 Michael Berthelsen, Matthew A. Clark,          Courtroom:          6B
 Troy Buhta, and Erik Dussault,                 Court Reporter:     Carla Bebault
                                                Time in Court:      4:02–4:43 p.m.
                       Defendants.


APPEARANCES:

For Plaintiffs: Tyson Langhofer
For Defendants: Carrie Ryan Gallia


PROCEEDINGS:

The Court held a hearing on Plaintiffs’ Motion for Leave to Amend the Amended Complaint
[Doc. No. 48]. Ruling from the Bench for the reasons stated fully on the record, the Court
GRANTED the motion. Plaintiffs shall filed the Second Amended Complaint on or before
Friday, September 13, 2019. No written order shall be issued, and the Court’s oral ruling shall
serve as the order for the purpose of any appeal pursuant to D. Minn. LR 72.2.

                                                                  s/Adrienne Meyers
                                                                  Judicial Law Clerk
